UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6642



DIVINE SCIENTIFIC ALLAH,

                                              Plaintiff - Appellant,

          versus


B. HARDY, L.P.N. Nurse; J. RHODES, Sergeant,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-97-477-AM)


Submitted:   January 21, 1999             Decided:   February 5, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Divine Scientific Allah, Appellant Pro Se.       Carlyle Randolph
Wimbish, III, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Divine Scientific Allah appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) com-

plaint. We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we affirm on the

reasoning of the district court.    See Allah v. Hardy, No. CA-97-

477-AM (E.D. Va. Apr. 9, 1998).*    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




     *
       The order from which Allah appeals was filed on April 8,
1998, and entered on the district court’s docket on April 9, 1998,
in accordance with Fed. R. Civ. P. 58 and 79(a). See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2